33 N.Y.2d 996 (1974)
The People of the State of New York, Respondent,
v.
Edward Dennis, Appellant.
The People of the State of New York, Respondent,
v.
Eugene R. White, Appellant.
Court of Appeals of the State of New York.
Argued January 14, 1974.
Decided February 14, 1974.
Steven Lloyd Barrett and William E. Hellerstein for Edward Dennis, appellant.
Jonathan L. Lubell and Stephen L. Fine for Eugene R. White, appellant.
Mario Merola, District Attorney (Albert A. Capellini and George S. Stone of counsel), for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER and RABIN. Taking no part: Judge STEVENS.
In each action: Order affirmed; no opinion.